PER CURIAM.
Juan Jose Bernal appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s order without discussion. However, to the extent that Bernal raises claims of trial court error or improper actions by the state attorney that were preserved for appellate review, but not raised on direct appeal, our affirmance is without prejudice to Bernal now raising them in a petition alleging ineffective assistance of appellate counsel filed pursuant to Florida Rule of Appellate Procedure 9.140(j). This court will consider as timely filed any such petition filed within 30 days from the date of the issuance of the mandate in this case. See, e.g., Pavey v. State, 720 So.2d 563 *468(Fla. 2d DCA 1998); Ashby v. State, 752 So.2d 698 (Fla. 2d DCA 2000).
Affirmed.
CAMPBELL, A.C.J., and NORTHCUTT and DAVIS, JJ., Concur.